Order and judgment (one paper), Supreme Court, New York County (Jacqueline W. Silbermann, J.), entered March 2, 1992, which denied petitioners’ application pursuant to CPLR article 78 to annul respondent’s determination denying, after a full hearing, petitioners’ application to terminate a finding of harassment made by order issued October 30, 1985, unanimously affirmed, without costs.
In a proceeding to terminate a finding of harassment (9 NYCRR 2206.5 [c]), the Administrative Law Judge, after 19 days of hearings over a seven-month period, found that petitioners failed to meet their burden of establishing that the finding of harassment should be vacated (see, Matter of Meko Holding v Joy, 107 AD2d 278, 282, mot to dismiss appeal granted 65 NY2d 923). The IAS court properly held that respondent’s *439determination had a rational basis and was supported by substantial evidence (300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176). Concur — Sullivan, J. P., Wallach, Asch, Kassal and Rubin, JJ.